Judgment of the Supreme Court, Bronx County (Joseph Mazur, J.), rendered May 4, 1987, which convicted the defendant, after a trial by jury, of criminal sale of a controlled substance in the fifth degree and two counts of criminal possession of a controlled substance in the fifth degree, and sentenced him to three concurrent indeterminate terms of imprisonment (as a second felony offender) of from 2 Vi to 5 years, is unanimously affirmed.
The prosecutor’s unfounded and racially offensive comments made on summation clearly have no place in any trial. However, due to the fact that there is overwhelming proof of guilt, that identification was the central issue in this case and the prosecutor’s comments did not bear upon it, the comments made on summation do not merit reversal. (People v Rivera, 136 AD2d 520 [1st Dept 1988].) Concur—Murphy, P. J., Sullivan, Carro and Rosenberger, JJ.